Case 1:20-cv-01156-PAB-KLM Document 19 Filed 09/21/21 USDC Colorado Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                             Chief Judge Philip A. Brimmer

  Civil Action No. 20-cv-01156-PAB-KLM

  SHARON SHIBATA,

        Plaintiff,

  v.

  ACCREDITED MANAGEMENT SOLUTIONS, LLC,

        Defendant.


                                           ORDER


        This matter is before the Court on Plaintiff’s Motion for Default Judgment [Docket

  No. 18]. The Court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1367.

  I. BACKGROUND

        This case involves allegations of harassment in an attempt to collect a debt from

  plaintiff. Docket No. 1 at 5, ¶¶ 39-43. Because of the Clerk of Court’s entry of default

  against defendant, Docket No. 16, the allegations in plaintiff’s complaint, Docket No. 1,

  are deemed admitted. Olcott v. Del. Flood Co., 327 F.3d 1115, 1125 (10th Cir. 2003).

        Plaintiff had a debt on which payments had not been made since 2011. Docket

  No. 1 at 4-5, ¶¶ 35. Sometime in February 2020, defendant contacted plaintiff on her

  personal cell phone regarding her debt. See id. at 3, ¶ 28. Defendant left several

  voicemails for plaintiff. Id. at 3-4, ¶ 30. However, in these voicemails and phone calls,

  defendant did not disclose to plaintiff that the person who was calling was part of

  Accredited Management Solutions, LLC, the defendant, and that the calls were made to
Case 1:20-cv-01156-PAB-KLM Document 19 Filed 09/21/21 USDC Colorado Page 2 of 12




  collect on a debt. See id. at 4, ¶ 31. Additionally, defendant threatened legal action

  against plaintiff. Id. On February 24, 2020, plaintiff called defendant and disputed the

  validity of the debt. Id., ¶¶ 32-33. Agents for defendant threatened to sue plaintiff and

  garnish her property if she did not pay. Id., ¶ 33. During plaintiff’s conversations with

  defendant or its agents, defendant did not disclose that a partial payment or a promise

  to pay the debt could revive applicable statutes of limitations for recovering the debt.

  Id. at 5, ¶ 38.

         Plaintiff filed this lawsuit on April 24, 2020 asserting claims under the Fair Debt

  Collection Practices Act and the Colorado Fair Debt Collection Practices Act. Docket

  No. 1 at 6-8. After defendant failed to respond to the complaint or otherwise appear in

  the action, plaintiff moved for entry of default. Docket No. 15. The Clerk of the Court

  entered default against defendant on August 14, 2020. Docket No. 16. On Septem ber

  14, 2020, plaintiff filed a motion for default judgment against defendant. Docket No. 18.

  II. LEGAL STANDARD

         In order to obtain a judgment by default, a party must follow the two-step process

  described in Fed. R. Civ. P. 55. First, the party must seek an entry of default from the

  Clerk of the Court under Rule 55(a). Second, after default has been entered by the

  Clerk, the party must seek judgment under the strictures of Rule 55(b). See Williams v.

  Smithson, 57 F.3d 1081, 1995 W L 365988, at *1 (10th Cir. June 20, 1995) (unpublished

  table decision) (citing Meehan v. Snow, 652 F.2d 274, 276 (2d Cir. 1981)).

         The decision to enter default judgment is “committed to the district court’s sound

  discretion.” Olcott, 327 F.3d at 1124 (citation omitted). In exercising that discretion, the



                                               2
Case 1:20-cv-01156-PAB-KLM Document 19 Filed 09/21/21 USDC Colorado Page 3 of 12




  Court considers that “[s]trong policies favor resolution of disputes on their merits.”

  Ruplinger v. Rains, 946 F.2d 731, 732 (10th Cir. 1991) (quotation and citations

  omitted). “The default judgment must normally be viewed as available only when the

  adversary process has been halted because of an essentially unresponsive party.” Id.

  It serves to protect plaintiffs against “interminable delay and continued uncertainty as to

  his rights.” Id. at 733. When “ruling on a motion for default judgment, the court may

  rely on detailed affidavits or documentary evidence to determine the appropriate sum

  for the default judgment.” Seme v. E&H Prof’l Sec. Co., Inc., No. 08-cv-01569-RPM-

  KMT, 2010 WL 1553786, at *11 (D. Colo. Mar. 19, 2010).

         A party may not simply sit out the litigation without consequence. See Cessna

  Fin. Corp. v. Bielenberg Masonry Contracting, Inc., 715 F.2d 1442, 1444-45 (10th Cir.

  1983) (“[A] workable system of justice requires that litigants not be free to appear at

  their pleasure. We therefore must hold parties and their attorneys to a reasonably high

  standard of diligence in observing the courts’ rules of procedure. The threat of

  judgment by default serves as an incentive to meet this standard.”). One such

  consequence is that, upon the entry of default against a defendant, the well-pleaded

  allegations in the complaint are deemed admitted. See Charles Wright, Arthur Miller &

  Mary Kane, Fed. Prac. & Proc. § 2688 (4th ed. 2021). “Ev en after default, however, it

  remains for the court to consider whether the unchallenged facts constitute a legitimate

  cause of action, since a party in default does not admit mere conclusions of law.” Id. at

  63. Although “[s]pecific facts are not necessary” in order to state a claim, Erickson v.

  Pardus, 551 U.S. 89, 93 (2007) (per curiam) (quoting Bell Atl. Corp. v. Twombly, 550



                                               3
Case 1:20-cv-01156-PAB-KLM Document 19 Filed 09/21/21 USDC Colorado Page 4 of 12




  U.S. 544, 555 (2007)), the well-pleaded facts must “permit the court to infer more than

  the mere possibility of misconduct.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009)

  (quotations and alterations omitted). Thus, even though modern rules of pleading are

  somewhat forgiving, “a complaint still must contain either direct or inferential allegations

  respecting all the material elements necessary to sustain a recovery under some viable

  legal theory.” Bryson v. Gonzales, 534 F.3d 1282, 1286 (10th Cir. 2008) (quotation and

  citation omitted).

  III. ANALYSIS

         A. Jurisdiction

         Before addressing the merits of plaintiff’s motion for default judgment, the Court

  must determine whether it has subject matter over the case and personal jurisdiction

  over defendant. See Dennis Garberg & Assocs., Inc. v. Pack-Tech Int’l Corp., 115 F.3d

  767, 772 (10th Cir. 1997) (holding that “a district court must determine whether it has

  jurisdiction over the defendant before entering judgment by default against a party who

  has not appeared in the case”). The Court finds that it has subject matter jurisdiction

  pursuant to 28 U.S.C. § 1331 because plaintif f asserts claims under a federal statute

  and supplemental jurisdiction over the state law claim pursuant to 28 U.S.C. § 1441.

  Additionally, because defendant does business in Colorado and attem pted to collect a

  debt from a Colorado resident, the Court has personal jurisdiction over defendant.

         B. Fair Debt Collection Practices Act

                1. Default Judgment

         To enter default judgment against defendant on plaintiff’s claim under the Fair



                                               4
Case 1:20-cv-01156-PAB-KLM Document 19 Filed 09/21/21 USDC Colorado Page 5 of 12




  Debt Collection Practices Act, 15 U.S.C. § 1692 et seq., (“FDCPA”), the Court must find

  that defendant, based on the material allegations in the complaint, violated the FDCPA.

  To do so, plaintiff’s allegations must demonstrate that “(1) [s]he is a ‘consumer’ . . . ; (2)

  the debt arises out of a transaction entered into primarily for personal, family, or

  household purposes . . . ; (3) [d]efendant is a ‘debt collector’ . . . ;and (4) [d]ef endant,

  through its acts or omissions, violated a provision of the FDCPA.” See Villanueva v.

  Account Discovery Sys., LLC, 77 F. Supp. 3d 1058, 1073 (D. Colo. 2015).

         As to the first factor, a consumer is “any natural person obligated or allegedly

  obligated to pay any debt.” 15 U.S.C. § 1692a(3). Plaintiff alleges that she is a person

  who allegedly owes a debt on an automobile loan deficiency balance and therefore

  meets the first factor. See Docket No. 1 at 2-3, ¶¶ 7, 25. Regarding the second,

  plaintiff alleges that the debt was for “personal, family, or household purposes,” thus

  meeting the second element. Id. at 3, ¶¶ 25-26. The third factor, whether defendant is

  a debt collector, is also met. A “debt collector” is “any person who uses any

  instrumentality of interstate commerce or the mails in any business the principal

  purpose of which is the collection of any debts, or who regularly collects or attempts to

  collect . . . debts owed or due or asserted to be owed or due another.” 15 U.S.C.

  § 1692a(6). Plaintiff alleges that defendant is a “collection agency” whose business

  includes “collecting on unpaid, outstanding account balances,” and whose principal

  purpose is “the collection of debts allegedly owed to third parties.” See Docket No. 1 at

  2-3, ¶¶ 17, 19-21. Accordingly, defendant is a debt collector within the meaning of the

  statute. The first three factors are therefore satisfied. See Villanueva, 77 F. Supp. 3d



                                                 5
Case 1:20-cv-01156-PAB-KLM Document 19 Filed 09/21/21 USDC Colorado Page 6 of 12




  at 1073.

         Plaintiff alleges various violations of the FDCPA. Specifically, plaintiff alleges

  that defendant violated § 1692d, § 1692e, §1692f , and § 1692g. See Docket No. 1 at

  6-8, ¶ 44. First, § 1692d prohibits a debt collector f rom “engag[ing] in any conduct the

  natural consequence of which is to harass, oppress, or abuse any person in connection

  with the collection of a debt.” See § 1692d. That section lists two examples that are

  applicable here: (1) “[c]ausing a telephone to ring or engaging any person in telephone

  conversation repeatedly or continuously with intent to annoy, abuse, or harass any

  person at the called number” and (2) “placement of telephone calls without meaningful

  disclosure of the caller’s identity.” See id., §§ 1692d(5)-(6). Plaintiff alleges that

  defendant made several phone calls to plaintiff, left several voicemails, and failed to

  disclose its identity. See Docket No. 1 at 3-4, ¶¶ 28-31. Accordingly, plaintiff has

  sufficiently alleged that defendant violated ¶1692d and is entitled to def ault judgment on

  that claim.

         Second, §1692e prohibits a debt collector f rom using “any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.” See

  § 1692e. Plaintiff alleges that, in defendant’s voicemails and phonecalls, defendant

  failed to disclose that the calls were made to collect a debt, defendant “threatened

  [p]laintiff with a lawsuit and garnishment,” and threatened to sue on a time-barred debt.

  See Docket No. 1. at 4-5, ¶¶ 31, 33, 38. Plaintif f asserts that defendant violated

  several provisions of § 1692e. See id. at 6-7, ¶ 44. The Court finds that three of the

  non-exclusive provisions are most applicable: subsection 4, which prohibits the



                                                6
Case 1:20-cv-01156-PAB-KLM Document 19 Filed 09/21/21 USDC Colorado Page 7 of 12




  “representation or implication that nonpayment of any debt will result in the . . .

  garnishment . . . of any property or wages”; subsection 5, which prohibits threatening

  action that cannot legally be taken; and subsection 11, which prohibits the failure to

  disclose in an oral communication “that the debt collector is attempting to collect a debt

  and that any information obtained will be used for that purpose.” See § 1692e(4)-(5),

  (11). Plaintiff’s allegation that defendant failed to disclose the purpose of the calls and

  the threat of garnishment violate subsections 4 and 11. See id. Additionally, because

  plaintiff’s alleged debt arises from an automobile loan on which payments have not

  been made since 2011, the FDCPA’s statute of limitations has passed and therefore

  defendant had no legal right to collect on the debt, plaintiff has sufficiently alleged a

  violation of subsection five. See Pirera v. Sullivan Kline Grp., LLC, No. 18-cv-01477-

  PAB-KMT, 2019 WL 4201500, at *3 (D. Colo. Sept. 5, 2019) (f inding that the statute of

  limitations in Colorado to recover a debt is six years and the “threat of litigation” for a

  “time-barred debt” violates the FDCPA). Therefore, plaintiff is entitled to default

  judgment on her §1692e claim.

         Third, plaintiff asserts that defendant violated § 1692g. Specifically, plaintiff

  argues that defendant violated subsections (a)(3) and (b) when defendant ignored

  plaintiff’s oral dispute of the validity of the debt. See Docket No. 18 at 5, ¶¶ 7j, 7k.

  However, plaintiff’s complaint does not adequately plead that defendant violated either

  of these sections. Subsection (a)(3) states that, “[w]ithin five days after the initial

  communication with a consumer,” a debt collector shall, in writing, provide a notice that

  states that the consumer must dispute the validity of the debt in writing within thirty

  days. See §1692g(a)(3). Plaintiff’s complaint contains no allegations regarding when

                                                7
Case 1:20-cv-01156-PAB-KLM Document 19 Filed 09/21/21 USDC Colorado Page 8 of 12




  defendant’s communications began, so the complaint does not adequately plead that

  the notice, which was dated February 25, 2020, was not sent within five days of the

  initial communication. See generally Docket No. 1 at 1-5. Additionally, plaintiff’s

  complaint contains no allegations regarding the contents of that written notice to know

  whether defendant failed to provide adequate information regarding disputing the

  validity of the debt. As to subsection (b), that subsection req uires that a consumer

  “notifes the debt collector in writing within the thirty-day period described in subsection

  (a).” See § 1692g(b); see also Macy v. GC Servs. Ltd. P’ship, 897 F.3d 747, 758 n.9

  (“Congress distinguished between FDCPA protections that may be triggered orally . . .

  and those that may only be invoked in writing[,] [] such as those in Section[] . . . (b).”).

  However, plaintiff only alleges that she disputed the debt orally. See Docket No. 1 at 8,

  ¶ 44n (asserting that defendant violated subsection (b) when “[d]efendant ignored

  [p]laintiff’s oral dispute of the alleged debt”). Accordingly, plaintiff has failed to

  demonstrate that she is entitled to default judgment on either of her § 1692(g) claims.

         Finally, plaintiff alleges that defendant’s actions in totality violate § 1692f. That

  section prohibits the “unfair or unconscionable means to collect or attempt to collect any

  debt.” See § 1692f. The Court finds that plaintiff has failed to allege a violation of

  § 1692f. The actions singled out in the statute, although not exhaustive, are not of the

  same kind as the conduct alleged here. For example, subsection one prohibits the

  collection of a debt unless that amount is authorized by agreement, subsection three

  prohibits the use of a postdated check for purpose of threatening criminal prosecution,

  and subsection five forbids using collect calls to conceal the purposes of the

  communication. See 1692f(1), (3), (5). Here, however, plaintiff alleges that defendant

                                                 8
Case 1:20-cv-01156-PAB-KLM Document 19 Filed 09/21/21 USDC Colorado Page 9 of 12




  failed to disclose information, harassed her, and threatened legal action. Plaintiff does

  not allege that any unauthorized charges were made, an illegal use of a postdated

  check or payment, or concealment using collect calls. While plaintiff’s allegations do

  demonstrate violations of the FDCPA, plaintiff provides no support for the proposition

  that §1692f is a catch-all provision that bundles all violative behavior into one category.

  See Dennis v. Aldous & Assocs., PLLC, No. 19-cv-01990-REB-SKC, 2020 WL

  1905042, at *4 (D. Colo. Apr. 17, 2020) (finding that harassing phone calls do not

  demonstrate violations of §1692f); see Georgopulous v. PPM Cap., Inc., No. 19-cv-

  00347-DDD-STV, 2019 WL 6065617, at *6 (D. Colo. Oct. 21, 2019) (dism issing §1692f

  claim when the basis for the claim was duplicative of other FDCPA violations). As a

  result, plaintiff is not entitled to default judgment on her §1692f claim.

                2. Statutory Damages

         The FDCPA provides for statutory damages in the Court’s discretion not to

  exceed $1,000. See 15 U.S.C. § 1692k(a)(2)(A). Courts are to consider the

  defendant’s conduct, such as “the frequency and persistence of noncompliance by the

  debt collector, the nature of such noncompliance, and the extent to which such

  noncompliance was intentional.” Id., § 1692k(b)(1). In isolated, non-threatening, and

  unintentional cases, courts have denied statutory damages. See Pirera, 2019 WL

  4201500, at *3. In contrast, when multiple violations of the FDCPA have occurred, the

  collections were misleading, or threatened improper legal action, courts have award the

  full $1,000. Here, the Court finds it appropriate to award statutory damages, however

  not for the statutory maximum. While defendant’s conduct was intentional and



                                                9
Case 1:20-cv-01156-PAB-KLM Document 19 Filed 09/21/21 USDC Colorado Page 10 of 12




   repeated, maximum statutory damages “should be reserved for egregious violations of

   the FDCPA, for example, cases where the defendant repeatedly uses abusive

   language, improperly threatens legal action or the use of self-help, or aggressively

   intrudes on a consumer's home, place of employment, or [peace] of mind.” See

   Lassiter v. Integrity Sol. Servs., Inc., No. 14-cv-00268-PAB-MJW, 2014 WL 1977216, at

   *2 (D. Colo. May 15, 2014) (citation omitted). Although plaintiff alleges that defendant

   left several voicemails and threatened legal action, this is not a case of the most

   egregious violation of the FDCPA. As a result, the Court finds that an award of $700 in

   statutory damages is appropriate.

          C. Colorado Fair Debt Collection Practices Act

          Plaintiff also seeks default judgment under the Colorado Fair Debt Collection

   Practices Act, Colo. Rev. Stat. § 5-16-101 et seq., (“CFDCPA”). See Docket No. 18 at

   8. The FDCPA and the CFDCPA share the same remedial goal “of protecting

   consumers against debt collection practices that take advantage of . . . persons who

   receive a debt collection communication.” See Peterson-Hooks v. First Integral

   Recovery, LLC, No. 12-cv-01019-PAB-BNB, 2013 WL 2295449, at *5 (D. Colo. May 24,

   2013) (citation omitted). The FDCPA does not preempt the CFDCPA. See id.

   However, a plaintiff may not “recover damages under the CFDCPA if they recover for

   ‘like provisions’ under the FDCPA.” See Georgopulous, 2019 WL 6065617, at *7

   (alterations omitted) (citing Colo. Rev. Stat. § 5-16-113(7)). A like provision is “an

   overlapping or equivalent provision contained in both statutes.” Peterson-Hooks, 2013

   WL 2295449, at *5. Plaintiff’s various claims under the CFDCPA mirror plaintiff’s claims



                                                10
Case 1:20-cv-01156-PAB-KLM Document 19 Filed 09/21/21 USDC Colorado Page 11 of 12




   under the FDCPA, both in the facts underlying them and the conduct that the CFDCPA

   prohibits. See, e.g., Colo. Rev. Stat. § 5-16-106(a) (prohibiting conduct that has the

   consequence of harassing, oppressing, or abusing any person in collection of a debt).

   Accordingly, plaintiff’s allegations that defendant harassed her, made false

   representations regarding garnishment, and threatened of legal action violate CFDCPA

   § 5-16-106 and § 107 for the same reasons those actions violated FDCPA § 1692d and

   § 1692e. Similarly, plaintiff has failed to demonstrate violations of § 108 and § 109,

   which mirror FDCPA § 1692f and § 1692g, for the same reasons plaintiff failed to

   demonstrate violations of the FDCPA under those similar provisions. Accordingly,

   plaintiff is entitled to default judgment on her CFDCPA claims under § 106 and § 107.

   However, because plaintiff already recovered damages under the FDCPA, she cannot

   also be awarded damages under the like provisions of the CFDCPA. See

   Georgopulous, 2019 WL 6065617, at *7-8.

          D. Attorney’s Fees

          The FDCPA states that, “in the case of any successful action” under the statute,

   a plaintiff is entitled to “the costs of the action, together with a reasonable attorney’s fee

   as determined by the court.” 15 U.S.C. § 1692k(a)(3). The Court has determined that

   plaintiff has established violations of the FDCPA and, as a result, plaintiff is entitled to

   the costs of the action and reasonable attorney’s fees. Plaintiff seeks $574.35 for costs

   and $3,758.50 for attorney’s fees. See Docket No. 18 at 8.

          Plaintiff’s affidavit states that one attorney and one paralegal worked on plaintiff’s

   case and that the attorney’s fees are reasonable and appropriate based on the lev el of



                                                11
Case 1:20-cv-01156-PAB-KLM Document 19 Filed 09/21/21 USDC Colorado Page 12 of 12




   experience. See Docket No. 18 at 1-4. Plaintiff also attaches an exhibit detailing the

   attorney, date, hourly rate, and nature of the work associated with plaintiff’s claims.

   See Docket No. 18-4. Plaintiff’s fees total $3,758.50. See Docket No. 18 at 8. The

   Court has reviewed the time entries and finds that the time spent was reasonably

   necessary and that the hourly rates reasonably relate to the prevailing rates in Denver,

   Colorado. See Robinson v. City of Edmond, 160 F.3d 1275, 1281 (10th Cir. 1998).

   IV. CONCLUSION

          It is therefore

          ORDERED that Plaintiff’s Motion for Default Judgment [Docket No. 18] is

   GRANTED. It is further

          ORDERED that defendant Accredited Management Solutions, LLC shall pay

   $700 in statutory damages pursuant to 15 U.S.C. § 1692k. It is further

          ORDERED that defendant Accredited Management Solutions, LLC shall pay

   plaintiff’s attorney’s fees in the amount of $3,758. It is further

          ORDERED that defendant Accredited Management Solutions, LLC shall pay

   plaintiff’s costs in the amount of $574.35. It is further

          ORDERED that this case is closed.


          DATED September 21, 2021.

                                              BY THE COURT:



                                              PHILIP A. BRIMMER
                                              Chief United States District Judge



                                                 12
